                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:14-CR-102-1FL



   UNITED STATES OF AMERICA

        v.                                                              ORDER

   REGINALD HAWKINS



       This matter comes before the Court on the Office of the Federal Public Defender’s

unopposed motion to continue the defendant’s hearing The Court has reviewed the motion. For

the reasons stated therein, the revocation hearing in the above captioned matter is continued until

that term of criminal court commencing on November 2, 2020. The Court finds the ends of

justice served by the granting of this continuance outweigh the best interests of the public and the

defendant in a speedy trial. The period of delay necessitated by this continuance is excluded from

speedy trial computation pursuant to 18 U.S.C. § 3161(h)(7)(A).


       SO ORDERED.

       This the 18th day of May, 2020.




                                              __________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




             Case 7:14-cr-00102-FL Document 84 Filed 05/18/20 Page 1 of 1
